United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1828
                         ___________________________

    Rudy Butch Stanko, and similarly situated tax payers in Sheridan county;
                        Nebraska Beef Packers, Inc.,

                       lllllllllllllllllllllPlaintiffs - Appellants,

                                            v.

     Brandi Bosselman, individually and in her official capacity as an officer of
Bosselman Pump & Pantry, Inc.; Smith, King, and Simmons, P.C., now known as
    King, Simmons and Conn; Jamine Simmons, individually and in her official
capacity as a county attorney and also as a private lawyer and officer of the Smith,
     King, and Simmons law firm, kna King, Simmons and Conn; Aaron Conn,
    individually and in his official capacity as a deputy county attorney and as a
private lawyer in the named law firm or office; James McCave, individually and in
his official capacity as a deputy county attorney and as a private lawyer in the law
   office or firm representing the Town of Hay Springs, etc.; State of Nebraska,
    Sheridan County Attorney’s Office & Attorney General; Office of Sheridan
 County Commissioners; Loren Paul, individually and in his official capacity as a
  Sheridan County commissioner; Jack Anderson, individually and in his official
capacity as a Sheridan County commissioner; James Krotz, individually and in his
official capacity as a Sheridan County commissioner; Clay Heath, individually and
            in his official capacity as a policeman for the City of Gordon,

                      lllllllllllllllllllllDefendants - Appellees.
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________
                            Submitted: January 23, 2019
                              Filed: January 31, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Rudy Stanko and Nebraska Beef Packers, Inc. appeal the district court’s1
dismissal of this civil rights action under Federal Rules of Civil Procedure 12(b)(1)
and (b)(6). Having carefully reviewed the record and the parties’ submissions on
appeal, we conclude the district court properly dismissed Stanko’s claims. We further
conclude that Nebraska Beef Packers, Inc. is not a proper party to this appeal, as it is
not represented by counsel, and a corporation may not appear pro se. See United
States v. Van Stelton, 988 F.2d 70, 70 (8th Cir. 1993) (per curiam). Accordingly, we
affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                          -2-